DETAILED ACTION
The present application is a Divisional (DIV) of U.S. Application No. 15/792,317.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed December 14, 2020, have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Canteri (US 7,645,097) in view of General Plastics Manufacturing Co. (“LAST-A-FOAM FR-3700 Rigid Polyurethane Foam”).
Claim 1. Canteri discloses a composition which expands and sets by chemical reaction comprising a filler material (3), such as granular sand, and a synthetic substance (4), which is preferably a closed-cell polyurethane foam (Abstract; Col. 3, lines 15-27; Col. 4, lines 46-48; Col. 6, lines 19-20).  Canteri further discloses that the granular filler material (3) has a density from 200 kg/m3 to 2,000 kg/m3 3 to 2000 kg/cm3 (Col. 4, lines 37-39), and the size of the granular filler material is in the range of 0.001 mm to 50 mm (Col. 4, lines 44-45)1.  Canteri discloses that the maximum expansion pressure of the synthetic substance in fully confined conditions ranges from 200 kPa to 20,000 kPa (Col. 5, lines 42-44).  Canteri also discloses that the synthetic substance (4), once injected and set, preferably has a tensile strength ranging from 0.3 MPa to 1.9 MPa and a compressive strength ranging substantially from 0.2 MPa to 2.4 MPa2, respectively at the densities of 50 kg/m3 and 200 kg/m3 (Col. 6, lines 38-42).
Canteri does not disclose A chemical packer composition, consisting of: a closed cell polyurethane foam, the foam having a density of at least 641 kilograms (kg))/meters3 (m3), a parallel to rise compressive strength of at least 13797 kiloPascals (kPa) at 200°F, and a perpendicular to rise compressive strength of at least 18465 kPa at 200°F.  However, General Plastics Manufacturing’s Technical Data Sheet for LAST-A-FOAM FR-3700 teaches that FR-3740 is a closed cell polyurethane foam, the foam having a density of at least 641 kilograms (kg))/ meters3 (m3), a parallel to rise compressive strength of at least 13797 kiloPascals (kPa) at 200°F, and a perpendicular to rise compressive strength of at least 18465 kPa at 200°F (See FR-3740).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute / modify the closed-cell polyurethane foam in Canteri with LAST-A-FOAM 3740 as an obvious matter of design choice of materials in order to sufficiently fill and saturate a space within an underground or above-ground cavity.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995).
Claim 4. Canteri in view of General Plastics teach The chemical packer composition of claim 1.  Canteri does not explicitly disclose wherein the chemical packer composition is dissolvable upon contact with a dissolver, wherein the dissolver comprises an acid, an organic solvent, a chelating agent, or an oxidizing agent.  However, since Canteri, as modified by General Plastics teach the same composition as claimed, the foam, if subjected to an acid, an organic solvent, a chelating agent, or an oxidizing agent, would inherently act in the same manner as claimed, (i.e., it would be capable of dissolving upon contact with a dissolver).  If there is any difference between the composition of Canteri, as modified by General Plastics and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2014/0060828) in view of General Plastics Manufacturing Co. (“LAST-A-FOAM FR-3700 Rigid Polyurethane Foam”).
Claim 1. Nguyen discloses a method of treating subterranean formations with treatment fluids comprising foam particulates (Abstract), wherein the treatment fluid may comprise a foam containing / embedded with proppant particulates ([0084]), wherein the proppant particulates have a size in the range from about 2 to about 400 mesh ([0030])3, wherein the proppant particulates may comprise sand ([0033]), and wherein the foam may comprise polyurethane, such as LAST-A-FOAM ([0084]).  
Nguyen does not disclose A chemical packer composition, consisting of: a closed cell polyurethane foam, the foam having a density of at least 641 kilograms (kg))/meters3 (m3), a parallel to rise compressive strength of at least 13797 kiloPascals (kPa) at 200°F, and a perpendicular to rise compressive strength of at least 18465 kPa at 200°F.  However, General Plastics Manufacturing’s Technical Data Sheet for LAST-A-FOAM FR-3700 teaches that FR-3740 is a closed cell polyurethane foam, the foam having a density of at least 641 kilograms (kg))/ meters3 (m3), a parallel to rise compressive strength of at least 13797 kiloPascals (kPa) at 200°F, and a perpendicular to rise compressive strength of at least 18465 kPa at 200°F (See FR-3740).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute / modify the LAST-A-FOAM in Nguyen with LAST-A-FOAM 3740 as an obvious matter of design choice of materials.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995).
Claim 4. Nguyen in view of General Plastics teach The chemical packer composition of claim 1.  Nguyen further discloses disclose wherein the chemical packer composition is dissolvable upon contact with a dissolver, wherein the dissolver comprises an acid, an organic solvent, a chelating agent, or an oxidizing agent ([0084]).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1 and 4, filed December 14, 2020, have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Molotsky (US 3,743,621); Soane (US 2013/0245143); Brown (US 2004/0176491).
Molotsky discloses a polyurethane resin comprising either flexible or rigid polyurethane foam useful as binders for refractory materials, such as sand, to form a resultant foam with excellent cell structure and sufficient parallel to rise compressive strength (Col. 1, line 72 – Col. 2, line 3; Col. 2, lines 21-26; Col. 8, lines 50-57).
Soane discloses a composition comprising a polymeric foam, such as open cell or closed cell polyurethane foam, and a stable aqueous dispersion of small particles, such as sand ([0008]; [0010]; [0011]; [0048]).
Brown discloses a composition to consolidate aggregate material, wherein the composition may comprise polyurethane foam, and the aggregate may comprise sand ([0003]; [0021]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: 0.001 mm to 50 mm = 1 µm to 50,000 µm
        2 Examiner note: 0.2 MPa to 2.4 MPa = 200 kPa to 2,400 kPa
        3 Examiner note: 400 mesh = 37 micron